Citation Nr: 1810913	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cerebrovascular accident/transient attack with right lower extremity weakness and numbness.       

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity weakness and numbness.  

3.  Entitlement to a disability rating in excess of 10 percent for right upper extremity weakness and numbness.  

4.  Entitlement to a disability rating in excess of 70 percent for depressive disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served as a reservist in the U.S. Army National Guard between October 1985 and September 2003, during which he had periods of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In May 2016, the Board remanded the claims on appeal for additional development.  The case is again before the Board for appellate review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by a January 2012 statement of record.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

A remand is warranted for additional adjudication of the claims on appeal.  

First, the increased rating claim for psychiatric disability is inextricably intertwined with the service connection claim for PTSD referred to the AOJ above.  The increased rating claim for psychiatric disability should be held in abeyance until the service connection claim for PTSD has been finally decided.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Second, VA added to the record - after the December 2017 Supplemental Statement of the Case (SSOC) and prior to the transfer of the case to the Board - evidence pertinent to the claims on appeal.  Specifically, in a December 2017 memorandum of record, evidence pertaining to the Veteran's incompetency to manage VA benefits is detailed.  This memorandum is relevant to the rating of cerebrovascular disorder, and to the rating of psychiatric illness due to cerebrovascular disorder.  Furthermore, VA later added to the record a file containing information related to an application for vocational rehabilitation services.  The file contains lay and medical evidence relevant to the claims on appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in December 2017.  All records/responses received must be associated with the electronic claims file. 

2.  The claims should then be readjudicated.  All evidence received since the December 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

Please note that the referred service connection claim for PTSD is inextricably intertwined with the claim regarding an increased rating for psychiatric disability, which is inextricably intertwined with the increased rating claim for cerebrovascular disorder.  As such, the claims on appeal should be held in abeyance until the service connection claim for PTSD has been finally decided.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






